Exhibit 10.3

March 17, 2006

Michael D. Rice
Chairman
ARSA
200 E. Randolph Street
Chicago, Illinois 60601

Dear Mike:

I am delighted that you have agreed to stay on through December 31, 2007 as the
Chairman of ARSA, with special responsibilities for Global Affinity and AIS (or
in such other capacity as Aon’s Chief Executive Officer may request). Your
employment agreement sets out the provisions of your position. In addition, I
have summarized below certain details with respect to stock awards related to
your continued employment.

RSU Grant Upon Acceptance of Contract. Contingent upon your acceptance of the
employment agreement no later than March 16, 2006, Aon will award to you 27,500
restricted stock units pursuant to the terms of the Aon Stock Incentive Plan
(the “Stock Plan”), subject to approval of the Organization and Compensation
Committee of Aon’s Board of Directors (the “O&C Committee”) at its March 16,
2006 meeting. We agree and acknowledge that your acceptance of the employment
agreement shall, in turn, be contingent upon the O&C Committee’s approval of
your employment agreement and this letter agreement. The restricted stock units
will vest in full on (i) December 31, 2007, contingent upon your continued
employment through such date, or the termination of your employment by the
Company without “cause” (as such term is defined in your employment agreement)
on such earlier date as determined by Aon’s Chief Executive Officer, (ii) your
death, or (iii) your disability, as such term is defined in the Stock Plan.

Performance Shares under New Stock Award Program. You will be eligible to
participate in the new Aon stock award program for Policy Committee members at
the $1.5 million participation level, subject to the approval of such program
and related awards by the O&C Committee at its March 2006 meeting. Your award
will be governed by the terms and conditions of such program generally
applicable to all participants; however, unlike other participants’ awards, your
award will become fully vested upon termination of employment provided that you
have successfully strengthened and transitioned the leadership team to ARSA’s
Chief Executive Officer, in the sole discretion of Aon’s Chief Executive Officer
and the O&C Committee.

RSU Grant in March 2008. Provided that you remain in ARSA’s employment through
December 31, 2007 (or at such earlier time as Aon’s Chief Executive Officer may
determine and, in the sole discretion of Aon’s Chief Executive Officer and the
O&C Committee, by such date you have strengthened and transitioned the
leadership team to ARSA’s Chief Executive Officer


--------------------------------------------------------------------------------


Michael D. Rice
March 17, 2006
Page 2

and, in your role as Chairman, aided and counseled the Chief Executive Officer
of our Global Affinity business in the development of that business
internationally) Aon will grant to you restricted stock units under the Stock
Plan having an aggregate value of $1 million, subject to approval of the O&C
Committee at is March 2008 regular meeting. The restricted stock units shall be
fully vested upon grant. The actual number of restricted stock units to be
granted to you shall be determined by taking $1 million and dividing it by the
average of the high and low selling prices of Aon common stock on the New York
Stock Exchange as of the grant date (or, if the New York Stock Exchange was not
open for trading or the stock was not traded on that day, the next preceding day
that the New York Stock Exchange was open for trading and the stock was traded)
as reported by the Wall Street Journal. In the event of your death prior to the
termination of your employment, Aon will provide your estate a lump sum cash
payment of $1 million, as soon as administratively feasible, in lieu of the
restricted stock unit award contemplated in this paragraph.

If you have any questions concerning the above, please call me.

Sincerely,

 

 

 

 

 

 

 

 

 

 

 

 /s/ Greg Case

 

 

Gregory C. Case

 

 


--------------------------------------------------------------------------------